Case 20-11723-elf   Doc 36   Filed 08/27/20 Entered 08/27/20 15:48:34   Desc Main
                             Document Page 1 of 4




                                     -1-
Case 20-11723-elf     Doc 36   Filed 08/27/20 Entered 08/27/20 15:48:34          Desc Main
                               Document Page 2 of 4




          8/23/2020                       /s/ LeRoy W. Etheridge, Esq. for

                                                                       NO OBJECTION
                                                                       *without prejudice to any
                                                                       trustee rights and remedies.




                                        -2-
Case 20-11723-elf   Doc 36      Filed 08/27/20 Entered 08/27/20 15:48:34   Desc Main
                                Document Page 3 of 4
                                 ORDER
                         27th            August




                                      -3-
Case 20-11723-elf   Doc 36   Filed 08/27/20 Entered 08/27/20 15:48:34   Desc Main
                             Document Page 4 of 4
